DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph [0023], line 4: “devices an Internet of Things (IoT) environment” should read   “devices of an Internet of Things (IoT) environment”
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities:
In claim 8, line 5: “a rules engine associated with the data…”. It is unclear exactly what is meant by the terminology “associated”. Terminology in lieu of “associated” could perhaps be “coupled”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a rules engine…configured to”
“a machine learning module determining”
in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites a computer-implemented method comprising: receiving sensor data from a sensor; evaluating the sensor data against rules stored in a rules repository, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied; determining, based on rules stored in the rules repository and the sensor data, an additional condition to associate with the action; 
The limitation of evaluating the sensor data against rules stored in a rules repository, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example “evaluating” in the context of the claim encompasses a user reviewing data received from a sensor and evaluating the data against predetermined rules where a user, after evaluating the data against the rules, decides on an action to take based off the rule he/she used.
The limitation of determining, based on rules stored in the rules repository and the sensor data, an additional condition to associate with the action is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses a user determining a new condition to add to a rule after evaluating the data received from the sensor to the predetermined rules. A user can determine a new condition to add if he/she sees that new condition is not already being covered. 
The limitation of presenting a new rule to a user for validation based on the additional condition is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from 
The limitation of and upon user validation, adding the new rule to the rules repository is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer functions. That is, other than reciting “adding the new rule to the rules repository”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “adding the new rule to the rules repository”, “user validation” in the context of the claim encompasses a user presenting a rule to a second individual and subsequently questioning the second individual for validation as to whether or not the second individual agrees with the created rule.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – adding the new rule to the rules repository. Adding the new rule to the rules repository is cited at a high level of generality (i.e. as a generic computer function of adding) such that it amounts no more than mere instructions to apply the exception using a generic computing function. Additionally, adding the new rules to the rules repository is considered to be an insignificant extra solution activity. Further, the claim recites the receiving step (receiving sensor data from a sensor).  The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Adding the new rules to the rules repository is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)((II) indicate that “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that adding the new rules to the rules repository is well-understood, routine, conventional activity is supported under Berkheimer. Further, the receiving step is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer.
This claim is not patent eligible under U.S.C. 101.
Claim 2 recites the method of claim 1, the determining further comprises determining the additional condition using a decision tree algorithm. This limitation, as drafted, is a process 
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the method of claim 1, wherein the determining further comprises determining the additional condition using a Classification and Regression Tree (CART) based model. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses a user creating a classification and regression tree (CART) on pen and paper, using a simple rule with few attributes/conditions by which the mental calculations and processes of creating the CART occurs. A person of ordinary skill in the art would agree that CART is well understood, thus would have no issue in applying the concepts (Gini index, entropy, etc.) in creating a simple CART.

claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites the method of claim 1, wherein the sensor data is received from a sensor associated with an Internet of Things (IoT) device. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the
claim does recite an additional element – an Internet of Things (IoT) device. The Internet of Things (IoT) device is recited at a high level of generality (i.e. as a generic component) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the additional element of an Internet of Things (IoT) device amounts to no more than mere instructions to apply the 
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 1, wherein the new rule includes an additional condition for the new rule or an additional condition to an existing rule stored in the rules repository. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the example of the claim language, a user can determine/create a new rule which has an additional condition or the user can add an additional condition to the rules that already exist.
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the method of claim 1, wherein the action includes generating an alert notification. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, a user can send a text notification to a second individual alerting the second individual.
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the method of claim 1, further comprising discarding new rules that are not validated by the user. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, a user who asks a second individual about a new 
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 8 recites a system comprising: one or more sensors; a data store configured to store rules, the rules specifying the performance of actions based on sensor data from the one or more sensors; a rules engine associated with the data store configured to: receive sensor data from the one or more sensors; and evaluate the sensor data against rules stored in the data store, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied; a machine learning module determining, based on rules stored in the data store and the sensor data, an additional condition to associate with the action; and a display configured to present a new rule to a user for validation based on the additional condition, wherein the new rule is added to the data store upon user validation.
	The limitation of evaluate the sensor data against rules stored in the data store, each rule associating one or more conditions with an action, including determining an action for 
	The limitation of a machine learning module determining, based on rules stored in the data store and the sensor data, an additional condition to associate with the action repository is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer functions. That is, other than reciting “a machine learning module”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “a machine learning module”, “determining” in the context of the claim encompasses a user determining a new condition to add to a rule after evaluating the data received from the sensor to the predetermined rules. A user can determine a new condition to add if he/she sees that new condition is not already being covered.
	The limitation of and a display configured to present a new rule to a user for validation based on the additional condition, wherein the new rule is added to the data store upon user validation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display configured to” and “the new rule is added to the data store”, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, but for the “a display configured to” and “the new rule is added to the data 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim recites multiple additional elements – one or more sensors, a data store configured to store rules, the rules specifying the performance of actions based on sensor data from the one or more sensors, a rules engine associated with the data store configured to, a machine learning module, a display configured to, and the new rule is added to the data store. Additionally, the additional elements of a display configured to, the new rule is added to the data store and a data store configured to store rules, the rules specifying the performance of actions based on sensor data from the one or more sensors are considered to be insignificant extra solution activity. Further, the claim recites the receiving step (receive sensor data from the one or more sensors). The receiving step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Berkheimer. Additionally, Daniel et al. (U.S. Pub. No. US 20100080389 A1) discloses in Para. [0017] that “…displaying either a text message and/or a visual display on the display element. The display element may be a liquid crystal display ("LCD") or light emitting diode ("LED") type, plasma, touch screen or other types of displays that are well known and used in the arts.”. Thereby, a conclusion that a display configured to is well understood routine, conventional activity is supported under Berkheimer.
This claim is not patent eligible under U.S.C. 101.

This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is merely suggesting a field of use or technological environment in which to apply the exception such that it is amounts to no more than merely indicating that user created rules are capable of being stored.  Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This claim is not patent eligible under U.S.C. 101.
	Claims 9, 10-11, 13-14 are rejected on the same grounds as claims 2, 4-5, 6-7 respectively.
	Claims 15, 16-20 are rejected on the same grounds as claims 1, 3-7 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9729383 B2 to Sundaresan, et al. (hereinafter, “Sundaresan”), in view of U.S. Pub. No. US 20180139069 A1 to Rawlins, et al. (hereinafter, “Rawlins”).
As per claim 1, Sundaresan teaches a computer-implemented method comprising:
receiving sensor data from a sensor (Sundaresan, Para. [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) that provides a flexible rules engine that applies rules to any inputs to generate messages that are sent to outputs. The inputs may be received from one or more network connected devices and/or services”. Para [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (IoT devices are connected to an IoT network which transmit sensor data as input))
evaluating the sensor data against rules stored in a rules repository, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied (Sundaresan, Para. [039] discloses “Rules engine 205 receives notifications of one or more events 240. These events 240 may be inputs to one or more rules. Rule determiner 215 searches the data store 210 for rules for which the received event or events are inputs. Responsive to finding such a rule, rule determiner 215 invokes rule applicator 225 to apply the identified rule.” and Para [040] discloses “Rule applicator 225 applies the event or events 240 to an identified rule 235A-N. Each rule includes one or more criteria that may be met by the events 240. If a criterion or set of criteria of a rule are satisfied, rule applicator 225 determines an action that is triggered. Different events may satisfy different criteria, which may cause different actions to be performed. Rules may have simple criteria that are based on a single event from a single source, or may have complex criteria that are based on multiple events from one or many sources.” (Sensor data (events) get evaluated against rules where actions are then taken based off the rule that is satisfied))
determining, based on rules stored in the rules repository and the sensor data, an additional condition to associate with the action (Sundaresan, Para [36] discloses “In one embodiment, the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules. Rules creator 126 may provide an application programming interface (API) that is used by remote control application 115 to generate and/or modify rules.” and Para. [58] discloses “In one embodiment, rules creator 250 includes an automated rule generator 285. Automated rule generator 285 may apply a machine learning algorithm (e.g., Kohonen maps, support vector machines (SVM), k-nearest neighbor classifiers, etc.) to logs of events and actions across devices and services. Automated rule generator may learn patterns of events and corresponding actions on disparate devices. Automated rule generator 285 may then create a rule based on the observed behavior.” and Fig 2A discloses events as inputs to a rules engine that interfaces with a data store that stores rules (The rule creator can create new rules or modify existing rules based on the rules currently stored and based on the events data (sensor data))
Sundaresan fails to explicitly teach:
presenting a new rule to a user for validation based on the additional condition and and upon user validation, adding the new rule to the rules repository
	However, Rawlins (Rawlins addresses the issue of creating new rules based off user activity and subsequently presenting the new rules to a user for feedback), teaches:
presenting a new rule to a user for validation based on the additional condition (Rawlins, Para. [0102] discloses “The rule generator 430 may generate a rule associated with security and/or automation systems. The generated rule may be based at least in part on preferences of one or more users or other persons, whether determined in conjunction with the response analyzer 420, via input otherwise implicitly or expressly provided by a user or other person, or by other means. For example, a generated rule may be based at least in part on historic patterns of one or more users. More specifically, in some examples a user may have a habit of leaving a light on, a door unlocked, the temperature set at an inefficient and/or uncomfortable temperature, etc. In some instances the aforementioned conditions may be detected by the condition detector 410, and the message generator 415 may generate a message to query a user regarding whether the change initiator 425 should initiate a change to potentially remedy any of the aforementioned conditions, and based at least in part on the response analyzed by the response analyzer 420, the change may be initiated.” (The user gets queried as to whether or not to add a new rule to a rules repository. Rawlins presents rules to a user based off user activity, however not that the rule to be presented is the one that is determined from Sundaresan))
and upon user validation, adding the new rule to the rules repository (Sundaresan, Fig. 15B displays a flow diagram which discloses indicating a message on a GUI to a user where the user gets queried, asking whether not the generated rule should be implemented. The generated rule gets implemented and logged upon user confirming the rule (operation 1590). Para. [0189[ discloses “The operation(s) at block 1590 may be performed using at least one of the analyzers 315, 315-a, 315-b, database 120…” (Rawlins stores rules in a database along with user profiles, however note that the rules will be stored in the rules repository of Sundaresan))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rules engine/creator as disclosed by Sundaresan to use the graphical user interface for displaying rules for user validation as disclosed by Rawlins.  The combination would have been obvious because a person of ordinary 

As per claim 4, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, Sundaresan further teaches:
wherein the sensor data is received from a sensor associated with an Internet of Things (IoT device) (Sundaresan, Para. [62] discloses “When events are reported by the first network-connected device, processing logic compares those events to a criterion (or multiple criteria) of the rule” and Para [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform)” and Para. [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (events are reported by sensors that are connected to IoT devices))

As per claim 5, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, Sundaresan further teaches:
(Sundaresan, Para. [36] discloses “the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules.” (new rules that are created have additional conditions that have not been considered in existing rules and modifying existing rules adds additional conditions to them))

As per claim 6, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, Sundaresan further teaches:
wherein the action includes generating an alert notification (Sundaresan, Para. [43] discloses “For some actions, the rule applicator 225 generates notification messages and sends them to one or more targets. For example, rule applicator 225 may generate simple message service (SMS) messages, multimedia messaging service (MMS) or other text messages. Rule applicator 225 may also send email messages, or call phone numbers and leave automated messages”)

As per claim 7, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, Rawlins further teaches:
further comprising discarding new rules that are not validated by the user (Rawlins, Para. [0136] discloses “As depicted, the display 130-a may show a user response section 1020. The user response section 1020 may provide a means whereby an occupant may provide a reply in response to a query included in the message section 1015” and “Upon detecting the occupant pressing the “CANCEL” button, the system may determine that the occupant does not want the action performed on his or her behalf.” (Hitting cancel would discard a rule displayed to a user))
Same motivation to combine the teaching of Sundaresan and Rawlins as claim 1

As per claim 8, Sundaresan teaches a system comprising:
one or more sensors (Sundaresan, Para. [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) that provides a flexible rules engine that applies rules to any inputs to generate messages that are sent to outputs. The inputs may be received from one or more network connected devices and/or services”. Para. [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (IoT devices are connected to an IoT network and have sensors))
a data store configured to store rules, the rules specifying the performance of actions based on sensor data from the one or more sensors (Sundaresan, Para. [38] discloses “Rules engine 205 is connected to a data store 210 that stores many rules” and Para. [39] discloses “Rules engine 205 receives notifications of one or more events 240. These events 240 may be inputs to one or more rules. Rule determiner 215 searches the data store 210 for rules for which the received event or events are inputs. Responsive to finding such a rule, rule determiner 215 invokes rule applicator 225 to apply the identified rule.” (rules are checked against event input data (sensor data) where appropriate actions are taken based off the rule that gets triggered))
rules engine associated with the data store configured to (Sundaresan, Para. [39] discloses “Rules engine 205 is connected to a data store 210 that stores many rules”): 
	receive sensor data from the one or more sensors sensor (Sundaresan, Para. [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) that provides a flexible rules engine that applies rules to any inputs to generate messages that are sent to outputs. The inputs may be received from one or more network connected devices and/or services”. Para [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (IoT devices are connected to an IoT network which transmit sensor data as input))
	and evaluate the sensor data against rules stored in the data store, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied (Sundaresan, Para. [039] discloses “Rules engine 205 receives notifications of one or more events 240. These events 240 may be inputs to one or more rules. Rule determiner 215 searches the data store 210 for rules for which the received event or events are inputs. Responsive to finding such a rule, rule determiner 215 invokes rule applicator 225 to apply the identified rule.” and Para [040] discloses “Rule applicator 225 applies the event or events 240 to an identified rule 235A-N. Each rule includes one or more criteria that may be met by the events 240. If a criterion or set of criteria of a rule are satisfied, rule applicator 225 determines an action that is triggered. Different events may satisfy different criteria, which may cause different actions to be performed. Rules may have simple criteria that are based on a single event from a single source, or may have complex criteria that are based on multiple events from one or many sources.” (Sensor data (events) get evaluated against rules where actions are then taken based off the rule that is satisfied))
a machine learning module determining, based on rules stored in the data store and the sensor data, an additional condition to associate with the action (Sundaresan, Para [36] discloses “In one embodiment, the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules. Rules creator 126 may provide an application programming interface (API) that is used by remote control application 115 to generate and/or modify rules.” and Para. [58] discloses “In one embodiment, rules creator 250 includes an automated rule generator 285. Automated rule generator 285 may apply a machine learning algorithm (e.g., Kohonen maps, support vector machines (SVM), k-nearest neighbor classifiers, etc.) to logs of events and actions across devices and services. Automated rule generator may learn patterns of events and corresponding actions on disparate devices. Automated rule generator 285 may then create a rule based on the observed behavior.” and Fig 2A discloses events as inputs to a rules engine that interfaces with a data store that stores rules (The rule creator can create new rules or modify existing rules based on the rules currently stored and based on the events data (sensor data))
Sundaresan fails to explicitly teach:
and a display configured to present a new rule to a user for validation based on the additional condition, wherein the new rule is added to the data store upon user validation
However, Rawlins teaches:
and a display configured to present a new rule to a user for validation based on the additional condition (Rawlins, Para. [0102] discloses “The rule generator 430 may generate a rule associated with security and/or automation systems. The generated rule may be based at least in part on preferences of one or more users or other persons, whether determined in conjunction with the response analyzer 420, via input otherwise implicitly or expressly provided by a user or other person, or by other means. For example, a generated rule may be based at least in part on historic patterns of one or more users. More specifically, in some examples a user may have a habit of leaving a light on, a door unlocked, the temperature set at an inefficient and/or uncomfortable temperature, etc. In some instances the aforementioned conditions may be detected by the condition detector 410, and the message generator 415 may generate a message to query a user regarding whether the change initiator 425 should initiate a change to potentially remedy any of the aforementioned conditions, and based at least in part on the response analyzed by the response analyzer 420, the change may be initiated.” and Fig. 1 discloses a display (Display is used to show the user a query. The user gets queried as to whether or not to add a new rule to a rules repository. Rawlins presents rules to a user based off user activity, however not that the rule to be presented is the one that is determined from Sundaresan.)),
wherein the new rule is added to the data store upon user validation (Sundaresan, Fig. 15B displays a flow diagram which discloses indicating a message on a GUI to a user where the user gets queried, asking whether not the generated rule should be implemented. The generated rule gets implemented and logged upon user confirming the rule (operation 1590). Para. [0189[ discloses “The operation(s) at block 1590 may be performed using at least one of the analyzers 315, 315-a, 315-b, database 120…” (Rawlins stores rules in a database along with user profiles, however note that the rules will be stored in the rules repository of Sundaresan))
Same motivation to combine the teaching of Sundaresan and Rawlins as claim 1

As per claim 10, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, Sundaresan further teaches:
wherein the sensor data is received from a sensor associated with an Internet of Things (IoT device) (Sundaresan, Para. [62] discloses “When events are reported by the first network-connected device, processing logic compares those events to a criterion (or multiple criteria) of the rule” and Para [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform)” and Para. [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (events are reported by sensors that are connected to IoT devices))

As per claim 11, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, Sundaresan further teaches:
wherein the new rule includes an additional condition for the new rule or an additional condition to an existing rule stored in the rules repository (Sundaresan, Para. [36] discloses “the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules.” (new rules that are created have additional conditions that have not been considered in existing rules and modifying existing rules adds additional conditions to them))

As per claim 12, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, Sundaresan further teaches:
wherein rules stored in the data store include user-defined rules (Sundaresan, Para. [36] discloses “Alternatively, users may access rules creator 126 to generate and/or modify rules via a web interface that is accessible from a web browser.”)

As per claim 13, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, Sundaresan further teaches:
(Sundaresan, Para. [43] discloses “For some actions, the rule applicator 225 generates notification messages and sends them to one or more targets. For example, rule applicator 225 may generate simple message service (SMS) messages, multimedia messaging service (MMS) or other text messages. Rule applicator 225 may also send email messages, or call phone numbers and leave automated messages”)

As per claim 14, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, Rawlins further teaches:
further comprising discarding new rules that are not validated by the user (Rawlins, Para. [0136] discloses “As depicted, the display 130-a may show a user response section 1020. The user response section 1020 may provide a means whereby an occupant may provide a reply in response to a query included in the message section 1015” and “Upon detecting the occupant pressing the “CANCEL” button, the system may determine that the occupant does not want the action performed on his or her behalf.” (Hitting cancel would discard a rule displayed to a user))
Same motivation to combine the teachings of Sundaresan and Rawlins as claim 1

As per claim 15, Sundaresan teaches A non-transitory computer-readable medium having stored therein instructions that when executed cause a computer to perform a method comprising (Sundaresan, Para [98] discloses “The term “computer-readable storage medium” shall also be taken to include any medium that is capable of storing or encoding a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies described herein”):
receiving sensor data from a sensor (Sundaresan, Para. [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) that provides a flexible rules engine that applies rules to any inputs to generate messages that are sent to outputs. The inputs may be received from one or more network connected devices and/or services”. Para [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (IoT devices are connected to an IoT network which transmit sensor data as input))
evaluating the sensor data against rules stored in a rules repository, each rule associating one or more conditions with an action, including determining an action for which each one or more associated condition is satisfied (Sundaresan, Para. [039] discloses “Rules engine 205 receives notifications of one or more events 240. These events 240 may be inputs to one or more rules. Rule determiner 215 searches the data store 210 for rules for which the received event or events are inputs. Responsive to finding such a rule, rule determiner 215 invokes rule applicator 225 to apply the identified rule.” and Para [040] discloses “Rule applicator 225 applies the event or events 240 to an identified rule 235A-N. Each rule includes one or more criteria that may be met by the events 240. If a criterion or set of criteria of a rule are satisfied, rule applicator 225 determines an action that is triggered. Different events may satisfy different criteria, which may cause different actions to be performed. Rules may have simple criteria that are based on a single event from a single source, or may have complex criteria that are based on multiple events from one or many sources.” (Sensor data (events) get evaluated against rules where actions are then taken based off the rule that is satisfied))
determining, based on rules stored in the rules repository and the sensor data, an additional condition to associate with the action (Sundaresan, Para [36] discloses “In one embodiment, the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules. Rules creator 126 may provide an application programming interface (API) that is used by remote control application 115 to generate and/or modify rules.” and Para. [58] discloses “In one embodiment, rules creator 250 includes an automated rule generator 285. Automated rule generator 285 may apply a machine learning algorithm (e.g., Kohonen maps, support vector machines (SVM), k-nearest neighbor classifiers, etc.) to logs of events and actions across devices and services. Automated rule generator may learn patterns of events and corresponding actions on disparate devices. Automated rule generator 285 may then create a rule based on the observed behavior.” and Fig 2A discloses events as inputs to a rules engine that interfaces with a data store that stores rules (The rule creator can create new rules or modify existing rules based on the rules currently stored and based on the events data (sensor data))
Sundaresan fails to explicitly teach:
and and upon user validation, adding the new rule to the rules repository
	However, Rawlins (Rawlins addresses the issue of creating new rules based off user activity and subsequently presenting the new rules to a user for feedback), teaches:
presenting a new rule to a user for validation based on the additional condition (Rawlins, Para. [0102] discloses “The rule generator 430 may generate a rule associated with security and/or automation systems. The generated rule may be based at least in part on preferences of one or more users or other persons, whether determined in conjunction with the response analyzer 420, via input otherwise implicitly or expressly provided by a user or other person, or by other means. For example, a generated rule may be based at least in part on historic patterns of one or more users. More specifically, in some examples a user may have a habit of leaving a light on, a door unlocked, the temperature set at an inefficient and/or uncomfortable temperature, etc. In some instances the aforementioned conditions may be detected by the condition detector 410, and the message generator 415 may generate a message to query a user regarding whether the change initiator 425 should initiate a change to potentially remedy any of the aforementioned conditions, and based at least in part on the response analyzed by the response analyzer 420, the change may be initiated.” (The user gets queried as to whether or not to add a new rule to a rules repository. Rawlins presents rules to a user based off user activity, however not that the rule to be presented is the one that is determined from Sundaresan))
and upon user validation, adding the new rule to the rules repository (Sundaresan, Fig. 15B displays a flow diagram which discloses indicating a message on a GUI to a user where the user gets queried, asking whether not the generated rule should be implemented. The generated rule gets implemented and logged upon user confirming the rule (operation 1590). Para. [0189[ discloses “The operation(s) at block 1590 may be performed using at least one of the analyzers 315, 315-a, 315-b, database 120…” (Rawlins stores rules in a database along with user profiles, however note that the rules will be stored in the rules repository of Sundaresan))
Same motivation to combine the teachings of Sundaresan and Rawlins as claim 1

As per claim 17, the combination of Sundaresan and Rawlins as shown above teaches the non-transitory computer-readable medium of claim 15, Sundaresan further teaches:
wherein the sensor data is received from a sensor associated with an Internet of Things (IoT device) (Sundaresan, Para. [62] discloses “When events are reported by the first network-connected device, processing logic compares those events to a criterion (or multiple criteria) of the rule” and Para [14] discloses “Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform)” and Para. [61] discloses “FIG. 4 is a flow chart for an example method 400 of triggering an action on a second network-connected device responsive to an event on a first network-connected device… The event may be a change in… a change in a measured parameter (e.g., a current temperature as measured by a thermostat, detection of motion by a motion sensor, detection of light by a light sensor, and so on)” (events are reported by sensors that are connected to IoT devices))

As per claim 18, the combination of Sundaresan and Rawlins as shown above teaches the non-transitory computer-readable medium of claim 15, Sundaresan further teaches:
wherein the new rule includes an additional condition for the new rule or an additional condition to an existing rule stored in the rules repository (Sundaresan, Para. [36] discloses “the remote control application 115 interfaces with the rules creator 126 to generate new rules and/or to modify existing rules.” (new rules that are created have additional conditions that have not been considered in existing rules and modifying existing rules adds additional conditions to them))

As per claim 19, the combination of Sundaresan and Rawlins as shown above teaches the non-transitory computer-readable medium of claim 15, Sundaresan further teaches:
wherein the action includes generating an alert notification (Sundaresan, Para. [43] discloses “For some actions, the rule applicator 225 generates notification messages and sends them to one or more targets. For example, rule applicator 225 may generate simple message service (SMS) messages, multimedia messaging service (MMS) or other text messages. Rule applicator 225 may also send email messages, or call phone numbers and leave automated messages”)

As per claim 20, the combination of Sundaresan and Rawlins as shown above teaches the non-transitory computer-readable medium of claim 15, Rawlins further teaches:
further comprising discarding new rules that are not validated by the user (Rawlins, Para. [0136] discloses “As depicted, the display 130-a may show a user response section 1020. The user response section 1020 may provide a means whereby an occupant may provide a reply in response to a query included in the message section 1015” and “Upon detecting the occupant pressing the “CANCEL” button, the system may determine that the occupant does not want the action performed on his or her behalf.” (Hitting cancel would discard a rule displayed to a user))
Same motivation to combine the teachings of Sundaresan and Rawlins as claim 1

Claims 2-3, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan in view of Rawlins as shown above, further in view of “Data Mining Concepts and Techniques” (hereinafter, “Han”)
As per claim 2, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, however the combination of Sundaresan and Rawlins fails to explicitly teach:
the determining further comprises determining the additional condition using a decision tree algorithm
However, Han (Han addresses the issue of data mining concepts and techniques) teaches:
the determining further comprises determining the additional condition using a decision tree algorithm (Han, all of section 8.2 regarding decision tree induction (Section 8.2 discloses methodology and theory of decision trees that can be used to help determine additional conditions to split on (i.e. add))


As per claim 3, the combination of Sundaresan and Rawlins as shown above teaches the method of claim 1, however the combination of Sundaresan and Rawlins fails to explicitly teach:
wherein the determining further comprises determining the additional condition using a Classification and Regression Tree (CART) based model
However, Han teaches:
wherein the determining further comprises determining the additional condition using a Classification and Regression Tree (CART) based model (Han, all of section 8.2 regarding decision tree induction (Section 8.2 discloses methodology and theory of decision trees, and CART that can be used to help determine additional conditions to split on (CART is a subclass of decision trees thus the same theory behind decision trees applies to CART. Additionally, theory specific to CART such as Gini index is also discussed))
Same motivation to combine the teachings of Sundaresan, Rawlins, and Han as claim 2

As per claim 9, the combination of Sundaresan and Rawlins as shown above teaches the system of claim 8, however the combination of Sundaresan and Rawlins fails to explicitly teach:
the determining further comprises the machine learning module determining the additional condition using a decision tree algorithm
However, Han teaches:
the determining further comprises the machine learning module determining the additional condition using a decision tree algorithm (Han, all of section 8.2 regarding decision tree induction (Section 8.2 discloses methodology and theory of decision trees that can be used to help determine additional conditions to split on (i.e. add))
Same motivation to combine the teachings of Sundaresan, Rawlins, and Han as claim 2

As per claim 16, the combination of Sundaresan and Rawlins as shown above teaches the non-transitory computer-readable medium of claim 15, however the combination of Sundaresan and Rawlins fails to explicitly teach:
wherein the determining further comprises determining the additional condition using a Classification and Regression Tree (CART) based model
However, Han teaches:
wherein the determining further comprises determining the additional condition using a Classification and Regression Tree (CART) based model (Han, all of section 8.2 regarding decision tree induction (Section 8.2 discloses methodology and theory of decision trees, and CART that can be used to help determine additional conditions to split on (CART is a subclass of decision trees thus the same theory behind decision trees applies to CART. Additionally, theory specific to CART such as Gini index is also discussed))
Same motivation to combine the teachings of Sundaresan, Rawlins, and Han as claim 2

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Swaminathan et al. (US 20140122396 A1) discloses a rules engine that is tailored to smart devices
Randall et al. (US 20180054375 A1) discloses evaluating sensor data against rules and subsequently processing an action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	/H.R.M./             Examiner, Art Unit 2123          

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123